                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BENITA NELSON,                                       )
                      Plaintiff,                     )
                                                     )
v.                                                   )      No. 3:18-cv-2694-B (BT)
                                                     )
METHODIST DALLAS MEDICAL CENTER,                     )
               Defendant.                            )

                                               ORDER

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       Signed this 3rd day of January, 2018.




                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
